Citation Nr: 0722854	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, rated as noncompensable prior to 
February 17, 2004 and 10 percent as of February 17, 2004.  

2.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from December 1945 to November 
1946 and from December 1950 to December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran currently has no worse than Level II hearing 
loss in the right ear and Level VII hearing loss in the left 
ear; prior to February 17, 2004 he had no worse than level II 
hearing on the right and level III on the left.  

2.  The veteran is currently in receipt of the maximum 
schedular evaluation for tinnitus.  The evidence does not 
show that the tinnitus has required frequent hospitalizations 
or interfered with the veteran's employment.   


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable rating prior to 
February 17 2004 or a rating in excess of 10 percent since 
then for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2006). 

2.  The criteria for an initial disability rating greater 
than 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6260 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Bilateral Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII; see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

Here, in a January 2004 rating decision, the veteran was 
granted entitlement to service connection for bilateral 
hearing loss with a noncompensable disability rating 
effective June 19, 2001.  In a June 2004 rating decision, the 
RO increased the veteran's disability rating to 10 percent 
effective February 17, 2004.  The veteran submitted a notice 
of disagreement with the decision in October 2004, alleging 
that his bilateral hearing loss was more severe.  

The veteran underwent his first VA audiological evaluation in 
January 2002.  At that time, puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
85
95
LEFT
50
45
55
65
75

The average puretone threshold was 75 dB in the right ear and 
60 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of II for the right ear and a value of 
III in the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss warranted only a 
noncompensable rating at the time of the January 2002 VA 
audiological examination.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss as 
of January 2002.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 
6100.  

On VA audiological evaluation in May 2004 puretone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
80
90
LEFT
40
55
70
80
90

The average puretone threshold was 63 dB in the right ear and 
74 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 72 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of II for the right ear and VI for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 10 
percent disabling.  Thus, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for bilateral 
hearing loss at the time of the May 2004 VA audiological 
examination.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

The veteran underwent his third and most recent VA 
audiological evaluation in May 2005.  At that time, puretone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
70
75
LEFT
55
40
55
75
100

The average puretone threshold was 56 dB in the right ear and 
68 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 64 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of II for the right ear and VII for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 10 
percent disabling.  Thus, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for bilateral 
hearing loss at the time of the May 2005 VA audiological 
examination.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

Finally, the veteran submitted an audiogram conducted by a 
private medical provider, Audiology and Hearing Aid Services, 
in June 2003.  According to that test, puretone thresholds, 
in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
75
85
LEFT
65
60
65
85
95

The average puretone threshold was 45 dB in the right ear and 
55 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of II for the right ear and II for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 
noncompensable according to the June 2003 audiogram conducted 
by Audiology and Hearing Aid Services.  Thus, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for bilateral hearing loss 
at the time of the June 2003 private audiological 
examination.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

Consideration has also been given to 38 C.F.R. § 4.86 
concerning exceptional patterns of hearing impairment; 
however, implementation of that regulation would not provide 
for a higher disability evaluation at any time.

With regard to the veteran's allegations of worsening hearing 
loss, as noted above, the assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  If the veteran's hearing loss worsens, he should 
inform the RO.  However, based on the test results at this 
time, a compensable evaluation can not be found.


Tinnitus

The veteran's tinnitus is rated as 10 percent disabling under 
Code 6260.  38 C.F.R. § 4.87.  Under the criteria for Code 
6260, a maximum schedular 10 percent rating is granted for 
recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 (2006).  
Therefore, the only basis for an increased evaluation would 
be extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  However, the Board finds no reason for referral 
to the Compensation and Pension Service for such 
consideration.  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated for his tinnitus by the regular 
rating schedule.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 6-96.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for tinnitus.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.87, Code 6260 (2006).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2001 and April 2004, as well as in the March 2005 
statement of the case and April 2007 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the March 2005 
statement of the case and April 2007 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

In addition, by letter dated April 2004, the veteran received 
specific notice informing him to submit all relevant evidence 
in his possession prior to the June 2004 rating decision.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by correspondence dated March 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA outpatient treatment 
records, and multiple VA examinations.  See 38 U.S.C.A. § 
5103A(d).  In addition, the veteran provided additional 
medical records as well as lay evidence in the form of his 
own written statements.  As there is no indication of further 
outstanding evidence relating to the veteran's bilateral 
hearing loss disability, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

An increased compensable rating for bilateral hearing loss 
prior to February 17, 2004 or in excess of 10 percent 
thereafter is denied.

An initial disability rating greater than 10 percent for 
tinnitus is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


